Van Brunt, P. J.
This action is similar to that of Jacob Friedman v. Hirsch, 18 N. Y. Supp. 85, (decided herewith.) The evidence is substantially the same, with the-exception that it is not claimed that the plaintiff in this action was in a condition of imtoxication. The reasons which impelled the court to the conclusion arrived at in the case of the brother are certainly just as strong in the case at bar; otherwise the court would be seeming to give a premium on dissolute habits, and the same relief will be? granted. Ordered accordingly.